DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                       BRIAN JAMES LAFOREST,
                              Petitioner,

                                      v.

                    DANIELLE DEANNE LAFOREST,
                            Respondent.

                                No. 4D19-2189

                           [December 11, 2019]

   Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Maxine Cheesman, Judge; L.T. Case
No. 50-2019-DR-003584-XXXX-MB.

  Matthew S. Nugent and Adam M. Zborowski of Nugent Zborowski,
North Palm Beach, for appellant.

  Jonathan M. Galler and Howard M. Rudolph of Rudolph & Associates
LLC, West Palm Beach, for appellee.

PER CURIAM.

    We grant the husband’s petition for writ of certiorari in part and quash
the trial court’s order requiring disclosure of his mental health treatment
records. The trial court departed from the essential requirements of law
in failing to provide for the mandatory in camera inspection to ensure that
only relevant documents and information are disclosed. Zarzaur v.
Zarzaur, 213 So. 3d 1115, 1120 (Fla. 1st DCA 2017). The court may order
production in a manner that allows for in camera review.

   Petition granted in part and denied in part.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.